Filed 11/9/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 206







Thad Nelson, 		Plaintiff and Appellee



v.



Angela Nelson, 		Defendant and Appellant







No. 20100122







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Karen Kosanda Braaten, Judge.



AFFIRMED.



Per Curiam.



James D. Hovey, Pearson, Christensen & Clapp, PLLP,  P.O. Box 5758, Grand Forks, N.D. 58206-5758, for plaintiff and appellee.



Patti J. Jensen, Galstad, Jensen & McCann, P.A., P.O. Box 386, East Grand Forks, Minn. 56721-0386, for defendant and appellant.

Nelson v. Nelson

No. 20100122



Per Curiam.

[¶1]	Angela Nelson appeals from a divorce judgment awarding her spouse primary residential responsibility for the parties’ child, requiring her to pay child support, dividing the marital property, and denying her request for spousal support.  On appeal, she challenges only the denial of her request for spousal support, arguing the trial court erred in determining the 
Ruff-Fischer
 guidelines did not support an award of spousal support.  
See
 
Fischer v. Fischer
, 139 N.W.2d 845 (N.D. 1966); 
Ruff v. Ruff
, 78 N.D. 775, 52 N.W.2d 107 (1952).  We affirm under N.D.R.App.P. 35.1(a)(2). 

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner